Judgment unanimously affirmed. Memorandum: The suppression court properly denied defendant Lofton’s motion to suppress physical evidence without holding a hearing. An affidavit of defendant’s counsel which does not state the sources of counsel’s information and which merely contains conclusory allegations that an unconstitutional search had been conducted at the time of defen*971dant’s arrest is insufficient to raise a factual issue that would require a hearing (CPL 710.60 [1], [3]; People v Alexander, 88 AD2d 749; People v Roberto H., 67 AD2d 549).
The claim of prosecutorial misconduct was not preserved for our review (CPL 470.05 [2]; People v Williams, 46 NY2d 1070), and since the isolated remarks made during summation did not deprive defendants of a fair trial, reversal in the interests of justice is not warranted (CPL 470.15 [6]; People v Hopkins, 58 NY2d 1079, 1083). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—robbery, first degree, and another offense.) Present—Callahan, J. P., Denman, Balio, Lawton and Davis, JJ.